DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method and computer-readable media in a computerized environment that improves managing and activating orders and related events based on an occurrence of a required event in a sequence of events and a designation of each of a plurality of optional healthcare orders in a database, the method comprising: building an order set, comprising; accessing available orders and displaying the available orders to a user, the available orders being selectable, the available orders comprising an available required order and an available plurality of optional orders; and receiving, from the user, selected orders from the available orders, the selected orders comprising a selected required order and a selected plurality of optional orders, the selected plurality of optional orders comprising a first optional order and a second optional order, wherein the first optional order comprises an indication that the first optional order is only viewable by a first user prior to the selected required order being placed, and wherein the second optional order comprises an indication that the second optional order is viewable by the second user subsequent to the selected required order being placed; placing the selected required order; and subsequent to the selected required order being placed, displaying the second optional order to the second user, wherein the second optional order is selectable to be placed by the second user, as recited in independent claims 1 and 20, , and a system for network-based communication of medical information between different entities, the system comprising: a first computer processing component, the first computer processing component configured to store a plurality of available orders; a second computer processing component, the second computer processing component configured to store an order set; a first user device comprising a first user interface, wherein the first user device is configured to: receive, from a first .

The closest prior art found during extensive searching was Brandt (US 2003/0074220 A1) and Mohapatra, et al. (US 2006/0149416 A1).  Brandt discloses providing a healthcare provider with a list of selectable orders where when the user selects an order, the order is placed in an unsigned orders window that presents a list of the selected orders and in addition, presents a set of orders that are relevant to the patient’s condition for selection by the user (¶ 0009, 0025-0026, 0028-0029).   Mohapatra teaches providing a mandatory order to either extend the medication order or positively confirm the stop time to prevent an expiration of a medical order (¶0121) and wherein activating the order places the order in the system and the order becomes active triggering related billing and workload events within the system (¶0096, 0122-0123, 0136).  Brandt/Mohapatra however fails to teach or suggest a method and computer-readable media in a computerized environment that improves managing and activating orders and related events based on an occurrence of a required event in a sequence of events and a designation of each of a plurality of optional healthcare orders not have been motivated to include these missing elements in an embodiment in the Brandt/Mohapatra disclosures because it is not an obvious variation of Brandt/Mohapatra to display optional orders for selection after the order set has been placed.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method and computer-readable media in a computerized environment that improves managing and activating orders and related events based on an occurrence of a required event in a sequence of events and a designation of each of a plurality of optional healthcare orders in a database, the method comprising: building an order set, comprising; accessing available orders and displaying the available orders to a user, the available orders being selectable, the available orders comprising an available required order and an available plurality of optional orders; and receiving, from the user, selected orders from the available orders, the selected orders comprising a selected required order and a selected plurality of optional orders, the selected plurality of optional orders comprising a first optional order and a second optional order, wherein the first optional order comprises an indication that the first optional order is only viewable by a first user prior to the selected required order being placed, and wherein the second optional order comprises an indication that the second optional order is viewable by the second user subsequent to the selected required order being placed; placing the selected required order; and subsequent to the selected required order being placed, displaying the second optional order to the second user, wherein the second optional order is selectable to be placed by the second user, as recited in independent claims 1 and 20, , and a system for network-based communication of medical information between different entities, the system comprising: a first computer processing component, the first computer processing component configured to store a plurality of available orders; a second computer processing component, the 

Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626